DETAILED ACTION
	This is the first office action regarding application number 16/377,311, filed on Apr 8, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Apr 16, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1, 16 and 19 is/are objected to because of the following informalities:  
Claim 1, 16 and 19 there should be a comma between the preamble and the transitional phrase ‘comprising’.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 13, 15-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020).

Regarding Claim 1, Colvin teaches a monitoring device (see Colvin: Abstract) comprising: 
an electronic chip assembly (see Colvin: “device 100 for measuring an analyte concentration… sensor interface module (SIM) 130”, [0027]); 
at least one light source (see Colvin: “Sensor 120 preferably includes a radiation source 150”, [0027]); 
at least one monitoring label comprising a chemical configured to absorb light depending upon at least one physical property (see Colvin: “Sensor 120 is preferably an optical sensor that uses fluorescent indicator molecules”, [0027]); 
and at least one photodiode configured to collect light emitted by the at least one monitoring label and provide at least one measurement corresponding to the at least one physical property (see Colvin: “Sensor 120 preferably includes a… transducer 160”, [0027]; “Transducer 260 may be, for example, a photodiode”, [0037]).
Note: Claim(s) 1-15 contain a large amount of functional language (i.e. “to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
Regarding Claim 3, Colvin teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one light source emits light within a visible wavelength range (see Colvin: “Radiation source 250 may vary depending on a type of indicator used. For example, if the indicator is the complex tris (4,7-diphenyl-1,10-phenanthroline) ruthenium(II) perchlorate, which has a decay time of approximately four (4) milliseconds, a blue light-emitting diode (LED) may be used”, [0033]; the examiner notes that a blue-light emitting diode would emit a visible light). 

	Regarding Claim 4, Colvin teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one light source emits light within an invisible wavelength range (see Colvin: “Radiation source 250 may vary depending on a type of indicator used… If a lanthanide indicator is used, a violet LED that has a peak emission wavelength of approximately 360-380 nanometers may be used”, [0033]; the examiner notes that wavelengths under 400nm are invisible to the human eye).



	Regarding Claim 6, Colvin teaches all the limitations as applied to Claim 5 and further teaches wherein: the at least one physical property is a biomarker binding with the chemical; and the at least one photodiode is sensitive to light within a visible wavelength range (see Colvin: “luminescence is detected as signals by transducer 260. Transducer 260 outputs a signal that is a function of the luminescence irradiating from indicator molecules 270”, [0037]; the examiner notes lanthanides produce luminescence when excited).

	Regarding Claim 13, Colvin teaches all the limitations as applied to Claim 1 and further teaches wherein the device is configured such that a portion of the at least one monitoring label on which the chemical is disposed is not exposed to the light emitted by the at least one light source, and the portion of the at least one monitoring label is used as a reference measurement (the examiner notes that this is a functional recitation and/or intended use of the device, and does not further limit the structure of the claim and it is deemed that the structure of Claim 1 is capable of the recited function/intended use).

	Regarding Claim 15, Colvin teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one physical property is one or more of temperature, humidity, the presence of one or more bacteria or the presence of one or more molecules (see Colvin: 

Regarding Claim 16, Colvin teaches a monitoring device (see Colvin: Abstract) comprising: 
an electronic chip assembly (see Colvin: “device 100 for measuring an analyte concentration… sensor interface module (SIM) 130”, [0027]); 
at least one light source (see Colvin: “Sensor 120 preferably includes a radiation source 150”, [0027]); 
at least one monitoring label comprising a chemical configured to absorb light depending upon at least one physical property (see Colvin: “Sensor 120 is preferably an optical sensor that uses fluorescent indicator molecules”, [0027]); 
and at least one photodiode configured to collect light emitted by the at least one monitoring label and provide at least one measurement corresponding to the at least one physical property (see Colvin: “Sensor 120 preferably includes a… transducer 160”, [0027]; “Transducer 260 may be, for example, a photodiode”, [0037]).
and a user device communicatively coupled to the monitor device (see Colvin: “SIM 130 may communicate with data system 140 to enable readings, measurements, and other data obtained or generated by sensor 120 and SIM 130 to be processed, displayed or stored by data system 140”, [0029]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020) in view of Burroughes et al (US 2018/0284021).

Regarding Claim 2, Colvin teaches all the limitations as applied to Claim 1. Colvin teaches measuring the fluorescent molecules using a transducer and a radiation source (see Claim 1).
Colvin does not specifically teach ‘wherein the at least one monitoring label is disposed between the at least one light source and the at least one photodiode’.
	However, Burroughes teaches the analogous art of organic-based fluorescence sensors (see Burroughes: Abstract). Burroughes teaches that it is preferable to use an in-line geometry where the LED and photodiode share a common optical axis with the measurand to provide the advantage of compactness (see Burroughes: [0038]; Fig 2). 


	Regarding Claim 9, Colvin teaches all the limitations as applied to Claim 1. Colvin teaches an LED as a light source and a photodiode (see Claim 1).
	Colvin does not teach ‘wherein the at least one light source is an organic LED and the at least one photodiode is an organic photodiode’.
	However, Burroughes teaches the analogous art of organic-based fluorescence sensors (see Burroughes: Abstract). Burroughes teaches using organic LEDs and organic photodiodes to calculate concentrations of an analyte in a fluorescence-based analysis (see Burroughes: [0030]). As such, Burroughes teaches an alternative structure in which organic LEDs and organic photodiodes can be used with a reasonable expectation of success. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED and photodiode of Colvin to be organic LEDs and organic photodiodes as taught by Burroughes, because Burroughes demonstrates that organic LEDs and organic photodiodes can be used in fluorescence-based sensors, thus suggesting a reasonable expectation of success when using organic LEDs and organic photodiodes (see Burroughes: [0030]). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020) in view of Rosselli et al (US 2017/0104162).


	Regarding Claim 7, Colvin teaches all the limitations as applied to Claim 6. Colvin teaches the photodiode (see Claim 1).
	Colvin does not specifically teach ‘wherein the at least one photodiode is sensitive to a visible green wavelength range and insensitive to light within the UV wavelength range’. 
	However, Rosselli teaches the analogous art of perylene-based molecules for use in photoelectric conversion structures (i.e. photodiodes) (see Roselli: Abstract; [0212]). Roselli teaches that perylene-based molecules can be used to make photodiodes that exhibit absorption in specific wavelengths, where the wavelengths can be chosen to correspond to absorption in the red, green or blue absorption ranges (see Roselli: [0206]-[0212]). As such, Roselli teaches that photodiodes can be constructed using perylene-based molecules to provide the advantage of specificity in absorption wavelength ranges. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the photodiode of Colvin to be a photodiode containing a perylene-based molecule absorbing in the green absorption wavelengths as described by Rosselli, because Roselli teaches that perylene-based molecules can be used to make photodiodes that exhibit absorption in specific wavelengths, where the wavelengths can be chosen to correspond to absorption in the red, green or blue absorption ranges, thereby providing the advantage of specificity in absorption wavelength ranges (see Roselli: [0206]-[0212]; the examiner notes that making the photodiode absorb specifically in the green wavelength absorption range would make the photodiode insensitive to the UV wavelength range).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020) in view of Monro et al (WO 2017/132727, see attached document).

	Regarding Claim 8, Colvin teaches all the limitations as applied to Claim 1. Colvin teaches exciting the molecules using UV light (see Colvin: “If a lanthanide indicator is used, a violet LED that has a peak emission wavelength of approximately 360-380 nanometers may be used”, [0033]; the examiner notes that wavelengths under 400nm are invisible to the human eye, are considered to fall within a UV wavelength range and that lanthanides produce luminescence when excited). 
	Colvin does not specifically teach ‘wherein the at least one light source emits light within an infrared (IR) wavelength range’. 
	However, Monro teaches the analogous art of a system and method for optical sensing for detecting a chemical driving property (see Monro: Abstract). Monro teaches that optical signals from light sources to measure a property in an optical sensing device can include optical wavelengths ranging from UV to IR (infrared) wavelengths (see Monro: [026]). As such, Monro teaches that a user can design an optical sensing device to work in any wavelength range, including IR, suggesting a reasonable expectation of success in using such wavelengths. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the wavelengths under which the system and method of Colvin operate to be IR (infrared) wavelengths as described by Monro, because Monro teaches that optical signals from light sources to measure a property in an optical sensing device can include optical wavelengths ranging from UV to IR (infrared) wavelengths thereby suggesting a reasonable expectation of success in using IR wavelengths. (see Monro: [026]).


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020) in view of Baumgartner et al (US 2016/0265040).

	Regarding Claim 10, Colvin teaches all the limitations as applied to Claim 1. Colvin teaches an LED as a light source and a photodiode (see Claim 1).
	Colvin does not teach ‘wherein the at least one light source comprises a plurality of light sources and the at least one photodiode comprises a plurality of photodiodes’.
	However, Baumgartner teaches the analogous art of a testing device for analyzing biological samples (see Baumgartner: Abstract). Baumgartner teaches that optical assemblies can contain a plurality of light-emitting diodes (LEDs) to excite the sample a predetermined rate such that a plurality of photodetectors, such as photodiodes, can read the corresponding results (see Baumgartner: [0125]; [0182]; [0184]; Baumgartner also describes two groupings (i.e. plurality) of photodiodes). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED and photodiode of Colvin to be a plurality of LEDs and photodiodes as suggested by Baumgartner, because Baumgartner teaches that optical assemblies can contain a plurality of light-emitting diodes (LEDs) to excite the sample a predetermined rates such that a plurality of photodetectors, such as photodiodes, can read the corresponding results (see Baumgartner: [0125]).

	Regarding Claim 11, modified Colvin teaches all the limitations as applied to Claim 10 and further teaches wherein the plurality of photodiodes comprises at least a first photodiode and a second photodiode (see modification of Claim 10, Baumgartner teaches a plurality of photodiodes where ‘plurality’ implies at least two), the first photodiode configured to collect light emitted by a portion of the at least one monitoring label on which the chemical is not disposed and the second photodiode is configured to collect light emitted by a portion of the at least one monitoring label on which the chemical is disposed (the examiner notes that this part of the 

	Regarding Claim 12, modified Colvin teaches all the limitations as applied to Claim 11 and further teaches ‘wherein the measurement provided by the first photodiode is used as a reference measurement in a ratiometric calibration’ (the examiner notes that this is a functional recitation of the photodiode and, as the photodiodes are capable of providing measurements, it is deemed that they are capable of the claimed functionality).


Claim(s) 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 2010/0024526, as cited on the IDS dated Apr 16, 2020) in view of Harvey et al (US 2015/0351648).

	Regarding Claim 14, Colvin teaches all the limitations as applied to Claim 1. Colvin teaches the sensor communicating with a user device via wireless communication (see Colvin: “SIM 130 may communicate with data system 140 to enable readings, measurements, and other data obtained or generated by sensor 120 and SIM 130 to be processed, displayed or stored by data system 140”, [0029]).
	Colvin does not teach ‘wherein the electronic chip assembly comprises a near-field communication (NFC) integrated circuit with one or more of energy harvesting, analog to digital conversion and calibration data storage capabilities’.
However, Harvey teaches the analogous art of silicon-based sensor devices (see Harvey: Abstract). Harvey teaches that NFC technology allows for communication between devices such as smart tags (i.e. smart labels) as these allow wireless transfer of information and 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the electronic chip assembly and corresponding user device of Colvin to further comprise NFC technology as suggested by Harvey, via antennae connected to the sensing structures, because Harvey teaches that NFC technology allows for communication between NFC devices and unpowered NFC chips such as smart tags (i.e. smart labels) as these allow wireless transfer of information and even wireless powering of the device (i.e. energy harvesting) (see Harvey: [0009]; [0012]-[0016]; [0049]).

	Regarding Claim 17, modified Colvin teaches all the limitations as applied to Claim 16 and further teaches wherein the user device is communicatively coupled to the monitoring device via NFC (see modification of Claim 16).

Regarding Claim 18, modified Colvin teaches all the limitations as applied to Claim 16 and further teaches wherein the user device comprises an NFC reader and the electronic chip assembly of the monitoring device comprises an NFC antenna (see modification of Claim 16).

	Regarding Claim 19, Colvin teaches a method for monitoring at least one physical property, comprising: 
emitting light via at least one light source adjacent to at least one monitoring label (see Colvin: “a radiation source may be used to excite the indicator molecules”, [0045]; step 530, Fig 5); 
absorbing, via a chemical disposed on the at least one monitoring label, the light emitted by the at least one light source (see Colvin: “… excite the indicator molecules…”, [0045]; step 540, Fig 5); 
collecting, via at least one photodiode, light emitted by the at least one monitoring label (see Colvin: “Sensor 120 preferably includes a… transducer 160”, [0027]; “Transducer 260 may be, for example, a photodiode”, [0037]). “…such that the indicator molecules luminescence is detected by the optical sensor”, [0045]; step 550, Fig 5); 
providing, via the at least one photodiode, at least one measurement (see Colvin: “response waveform is generated at step 560 based on the characteristic of the indicator molecules received, such as, for example, photoluminescent radiation received from the indicator molecules. In the optical sensor example, current from the photodiode is of the same form as that of the stimulus waveform, only phase delayedm”, [0047]; step 560, Fig 5);  
transmitting the at least one measurement collected by the at least one photodiode to a user device (see Colvin: “SIM 130 may communicate with data system 140 to enable readings, measurements, and other data obtained or generated by sensor 120 and SIM 130 to be processed, displayed or stored by data system 140”, [0029]; step 590, Fig 5). 
Colvin teaches transmitting information to a user device through wireless means (see Colvin: “sensor 400 wirelessly communicates with the external data system”, [0043]).
Colvin does not specifically teach using NFC for this purpose. 
However, Harvey teaches the analogous art of silicon-based sensor devices (see Harvey: Abstract). Harvey teaches that NFC technology allows for communication between devices such as smart tags (i.e. smart labels) as these allow wireless transfer of information and even wireless powering of the device (i.e. energy harvesting) via antennae connected to the sensing structures (see Harvey: [0009]; [0012 [0049]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the electronic chip assembly and corresponding user device of Colvin to further 

	Regarding Claim 20, modified Colvin teaches all the limitations as applied to Claim 19 and further teaches wherein transmitting occurs automatically when an NFC reader is within the electrical field of an NFC antenna or on demand when commanded by an input (see Colvin: “Near field communication” (NFC) as used herein and throughout this disclosure, refers to a set of standards for devices, including PEDs, FEDs, implants, smart labels, smart tags, wearable devices, etc. to establish radio communication with each other by touching them together or bringing them into proximity over a short range. NFC allows contactless transactions, data exchange, and simplified setup of more complex communications such as Wi-Fi”, [0049]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798